Title: To George Washington from Colonel Timothy Pickering, 14 April 1777
From: Pickering, Timothy
To: Washington, George



Sir,
Salem [Mass.] April 14. 1777.

I sent by the express an answer to your letter respecting the office of adjutant general, & gave what appeared to me sufficient reasons to excuse my declining to accept it; but have since been uneasy, lest you should deem them otherwise; & that I was too willing, under the civil offices I sustain, to shelter myself from the dangers & fatigues of war. An opinion which, if it has taken place, I wish to remove. The case was this—I had concluded to accept the office; but meeting with a number of unavoidable interruptions in the way of business, was unable to give my answer to the express till the evening, at 8 o’clock, at which time I had directed him to call; and it was then in fact sealed up, and ready to be delivered—the same which I now inclose to your Excellency. But the express delaying his coming a full hour, I of course continued to revolve the matter in my mind; & upon a review of the reasons on both sides of the question, those against my accepting the post (increased with the suggestions of my nearest friend, whose happiness & tranquility of mind lay near my heart) preponderated, and occasioned the answer your Excellency has already received. Besides the reasons there given, others weighed with me which I had not time to mention. The civil offices I sustain yield me an income that contents me; and in a time of peace would maintain my family. These I must have relinquished, without an expectation of reassuming them. Consequently, had I taken the post of adjutant general, & some cause had arisen (an event far from impossible) rendering it expedient for ⟨me⟩ to quit the camp, I should have returned divested of the principal means of supporting my family. Whenever I thought of a military employment, the condition of my eyes was no small discouragement to me. I am so nearsighted that I, altho’ placed in the best situation, can not, with any degree of accuracy, discern the position of a body of men beyond the

size of a single regiment. ’Tis true, in viewing distant objects, my spectacles help me to see nearly as well as people in general do with the naked eye; but they are frail things; and rain or snow beating against them (I found in the Winter’s campaign) so obstruct the vision, as to render them almost useless. My business as register of deeds had by my absence got behind-hand; it seemed to be daily increasing; and my office was not in such order as I wished to leave it in to a successor. These, with the reasons mentioned in my former letter, & many others of lesser moment, determined my answer in the negative. I regretted that the proposal could not have been made me while at Head Quarters, where I could have enquired particularly into the nature & extent of the office of adjt general & thence judged more certainly whether or not I was able to discharge the duties of it. The want of such information left doubts on my mind that were no small obstacle to my accepting it. On the other hand, I am sensible that to support the army is of essential importance; that on the failure of it, besides the general calamity of my country, every prospect of advantage or enjoyment to me must vanish. I have therefore been ever ready to serve the public to the utmost of my power. But perhaps the comforts of civil life, the love of ease, the enjoyment of my friends, & the powerful allurements springing from the nearest connection on earth, have led me to mistake the object. From a sacred regard, therefore, to the interests of my country—from the ardent desire I have to approve myself to your Excellency—& from the pain it has given me to deny the request of the last of men to whom I would refuse any thing—I submit the whole matter to your Excellency’s determination. If upon a view of all circumstances you judge it my duty to a⟨bando⟩n the civil for a military life, I will do it. And then should the office of adjt genl (for, from what conceptions I have of it, none would be more agreeable) be once more vacant; or any other post or employment present to which you shall deem me competent; I will not again confer with flesh & blood, but instantly obey your Excellency’s command.
I beg your Excellency’s pardon for imposing on your patience this second long letter. But I feared lest by my backwardness I might have offended. And I was led to make the above tender of my services because your Excellency’s good opinion of me, & the urgency of your request, have raised me to some importance with myself. I am, with the highest veneration & esteem for your Excellency, your Excellency’s most obedient & most h’ble servant

Timothy Pickering junr

